Citation Nr: 0327018	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1964 
to December 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO), 
which granted service connection for PTSD and assigned a 10 
percent disability rating that was effective April 15, 1999, 
the date his claim was received.  


REMAND

There has been a significant change in the law since the 
appellant filed his claim for service connection for PTSD.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that the RO has not 
informed the appellant of the VCAA, and did not advise him as 
to what evidence he needed to submit to substantiate his 
claim of entitlement to a disability rating in excess of 10 
percent for PTSD, and as to what evidence the RO would help 
him to obtain.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim for an increased rating 
for PTSD.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (Fed. 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Fed. Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

At his May 2003 Travel Board hearing, the appellant testified 
that he continues to receive treatment for his PTSD at the 
Brecksville, Ohio, VA Medical Center at and that he had 
recently been told by an Administrative Law Judge that his 
claim for Social Security benefits had been approved.  His 
representative at the hearing requested that the appellant be 
afforded a psychiatric examination because the last such 
examination had been performed in April 2001.  

While the claims file contains outpatient records from the 
Brecksville, Ohio, VA Medical Center, dated from June 2001 up 
to March 2002, there are no medical records dated subsequent 
to March 2002.  There is also of record a copy of a Notice of 
Decision- Fully Favorable to the appellant from an 
Administrative Law Judge for the Social Security 
Administration, dated in May 2003.  However, neither the 
actual Social Security Administration decision awarding the 
appellant benefits nor the medical records considered by the 
Social Security Administration are currently associated with 
the claims file.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under VCAA, the Board believes that additional 
evidence must be obtained in order to determine the severity 
of his PTSD.  

Accordingly, the claim for an increased rating for PTSD is 
remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. Particularly, 
the RO must notify the appellant of the 
applicable provisions of the VCAA, 
including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

2.  The RO should obtain the appellant's 
medical records, dated since March 2002, 
from the Brecksville VA Medical Center.  
All records received should be associated 
with the claims file.  

3.  The RO should contact the Social 
Security Administration and request the 
records pertinent to the appellant's award 
of Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All records 
received should be associate with the 
claims file.  

4.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination.  This study must be conducted 
in accordance with the VA Physician's 
Guide for Disability Evaluation 
Examinations.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  If 
psychiatric disability other than PTSD is 
diagnosed, the examiner should identify 
what symptoms are due to PTSD and assign a 
Global Assessment of Functioning Score 
(GAF) consistent with the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed., 
1994), and explain what the assigned score 
represents.  

5.  After the above requested actions have 
been completed, the RO should adjudicate 
the claim of entitlement to a disability 
rating in excess of 10 percent for PTSD.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time to respond.  Thereafter, 
the case should be returned to the Board.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


